Title: From George Washington to Benjamin Tupper, 20 May 1782
From: Washington, George
To: Tupper, Benjamin


                        
                            Sir
                            Head Quarters 20th May 1782
                        
                        I have reced your Letter of the 11th Instant and another without date the former inclosing the proceedings of
                            a Court Martial held for the Trial of Shem Kentfield.
                        Inclosed you have Copy of the General Order approving the proceedings and a Warrant for the Execution of the
                            Prisoner—the place of Execution is left to you.
                        The necessity of the Contractors furnishing Lard bread when required has been represented to Mr Morris who
                            will doubtless take measures accordingly. I am Sir Your very humble Servant
                        
                            Go: Washington

                        
                    